Name: Commission Implementing Regulation (EU) No 630/2014 of 12 June 2014 amending for the 215th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 13.6.2014 EN Official Journal of the European Union L 174/35 COMMISSION IMPLEMENTING REGULATION (EU) No 630/2014 of 12 June 2014 amending for the 215th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 June 2014 the Sanctions Committee of the United Nations Security Council (UNSC) decided to add three persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On the same date, the Sanctions Committee of the UNSC decided to remove two persons from its list and to amend three entries in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2014. For the Commission On behalf of the President Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Legal persons, groups and entities: (a) Al Mouakaoune Biddam (alias (a) Les Signataires par le Sang; (b) Ceux Qui Signent avec le Sang; (c) Those Who Sign in Blood). Address: Mali. Date of designation referred to in Article 2a(4)(b): 2.6.2014. (b) Al Moulathamoun (alias (a) Les EnturbannÃ ©s; (b) The Veiled. Address: (a) Algeria; (b) Mali; (c) Niger). Other information: Active in the Sahel/Sahara. Date of designation referred to in Article 2a(4)(b): 2.6.2014. (c) Al Mourabitoun (alias (a) Les Sentinelles; (b) The Sentinels). Address: Mali. Other information: Active in the Sahel/Sahara region. Date of designation referred to in Article 2a(4)(b): 2.6.2014. (2) The following entries under the heading Natural persons are deleted: (a) Jainal Antel Sali (jr.) (alias (a) Abu Solaiman, (b) Abu Solayman, (c) Apong Solaiman, (d) Apung). Date of birth: 1.6.1965. Place of birth: Barangay Lanote, Bliss, Isabela, Basilan, the Philippines. Nationality: Filipino. Other information: Reportedly deceased in 2007. Date of designation referred to in Article 2a (4) (b): 6.12.2005. (b) Mohammad Ilyas Kashmiri (alias (a) Muhammad Ilyas Kashmiri, (b) Elias al-Kashmiri, (c) Ilyas Naib Amir). Title: Mufti. Address: Thathi Village, Samahni, Bhimber District, Pakistan-administered Kashmir. Date of birth: (a) 2.1.1964, (b) 10.2.1964. Place of birth: Bhimber, Samahani Valley, Pakistan-administered Kashmir. Other information: (a) Former title: Maulana. (b) Reportedly deceased in Pakistan on 11 June 2011. Date of designation referred to in Article 2a(4)(b): 6.8.2010. (3) The entry Abu Mohammed Al-Jawlani (alias (a) Abu Mohamed al-Jawlani, (b) Abu Muhammad al-Jawlani, (c) Abu Mohammed al-Julani, (d) Abu Mohammed al-Golani, (e) Abu Muhammad al-Golani, (f) Abu Muhammad Aljawlani, (g) Muhammad al-Jawlani, (h) Shaykh al-Fatih; (i) Al Fatih. Date of birth: Between 1975 and 1979. Place of birth: Syria. Nationality: Syrian. Address: In Syria as at June 2013. Date of designation referred to in Article 2a (4) (b): 24.7.2013. under the heading Natural persons shall be replaced by the following: Abu Mohammed Al-Jawlani (alias (a) Abu Mohamed al-Jawlani, (b) Abu Muhammad al-Jawlani, (c) Abu Mohammed al-Julani, (d) Abu Mohammed al-Golani, (e) Abu Muhammad al-Golani, (f) Abu Muhammad Aljawlani, (g) Muhammad al-Jawlani, (h) Shaykh al-Fatih; (i) Al Fatih). Date of birth: Between 1975 and 1979. Place of birth: Syria. Nationality: Syrian. Address: In Syria as at June 2013. Other information: Since January 2012, he is the Leader of Al-Nusrah Front for the People of the Levant. Date of designation referred to in Article 2a (4) (b): 24.7.2013. (4) The entry Doku Khamatovich Umarov (alias Ã £Ã ¼Ã °ÃÃ ¾Ã ² Ã Ã ¾Ã ºÃ  Ã ¥Ã °Ã ¼Ã °Ã Ã ¾Ã ²Ã ¸Ã ). Date of birth: 12.5.1964. Place of birth: Kharsenoy Village, Shatoyskiy (Sovetskiy) District, Chechenskaya Respublika, Russian Federation Nationality: (a) Russian, (b) USSR (until 1991). Other information: (a) Resides in the Russian Federation as at November 2010; (b) International arrest warrant issued in the year 2000. Date of designation referred to in Article 2a(4)(b): 10.3.2011. under the heading Natural persons shall be replaced by the following: Doku Khamatovich Umarov (alias Ã £Ã ¼Ã °ÃÃ ¾Ã ² Ã Ã ¾Ã ºÃ  Ã ¥Ã °Ã ¼Ã °Ã Ã ¾Ã ²Ã ¸Ã ). Date of birth: 12.5.1964. Place of birth: Kharsenoy Village, Shatoyskiy (Sovetskiy) District, Chechenskaya Respublika, Russian Federation. Nationality: (a) Russian, (b) USSR (until 1991). Other information: (a) Resides in the Russian Federation as at November 2010; (b) International arrest warrant issued in the year 2000; (c) Reportedly deceased as of April 2014. Date of designation referred to in Article 2a(4)(b): 10.3.2011. (5) The entry Al-Qaida in Iraq (alias (a) AQI, (b) al-Tawhid, (c) the Monotheism and Jihad Group, (d) Qaida of the Jihad in the Land of the Two Rivers, (e) Al-Qaida of Jihad in the Land of the Two Rivers, (f) The Organization of Jihad's Base in the Country of the Two Rivers, (g) The Organization Base of Jihad/Country of the Two Rivers, (h) The Organization Base of Jihad/Mesopotamia, (i) Tanzim Qa'idat Al-Jihad fi Bilad al-Rafidayn, (j) Tanzeem Qa'idat al Jihad/Bilad al Raafidaini, (k) Jama'at Al-Tawhid Wa'al-Jihad, (l) JTJ, (m) Islamic State of Iraq, (n) ISI, (o) al-Zarqawi network, (p) Jabhat al Nusrah, (q) Jabhet al-Nusra, (r) Al-Nusrah Front, (s) The Victory Front, (t) Islamic State in Iraq and the Levant). Date of designation referred to in Article 2a (4) (b): 18.10.2004. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Qaida in Iraq (alias (a) AQI, (b) al-Tawhid, (c) the Monotheism and Jihad Group, (d) Qaida of the Jihad in the Land of the Two Rivers, (e) Al-Qaida of Jihad in the Land of the Two Rivers, (f) The Organization of Jihad's Base in the Country of the Two Rivers, (g) The Organization Base of Jihad/Country of the Two Rivers, (h) The Organization Base of Jihad/Mesopotamia, (i) Tanzim Qa'idat Al-Jihad fi Bilad al-Rafidayn, (j) Tanzeem Qa'idat al Jihad/Bilad al Raafidaini, (k) Jama'at Al-Tawhid Wa'al-Jihad, (l) JTJ, (m) Islamic State of Iraq, (n) ISI, (o) al-Zarqawi network, (p) Islamic State in Iraq and the Levant). Date of designation referred to in Article 2a (4) (b): 18.10.2004.